DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 8, 10, 11, 13, 15, 16, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PCT WO 2014/134606 to Trottier et al.
Regarding Claims 1, 2, 3, 15, 16, 17, 18, 19, Trottier teaches an animal behavior management apparatus (Trottier abstract), comprising: at least one feedback device (Trottier paragraph [0147], [0158]); at least one camera (Trottier paragraph [0233]) located in a first area; the feedback device providing positioning instructions to an animal via one or more of audio instructions, video instructions, or a scent (Trottier paragraph [0159], [0162], Table 2); a computer (Trottier paragraph [0148]) in communication with the camera and the feedback device that provides generates a three dimensional model of the animal; the computer incorporating data from the camera to improve the accuracy with which the model matches the animal’s actual position; comparing a model’s position to a desired position and providing feedback to the animal from the feedback device. (Trottier paragraph [0232], [233])
Regarding Claim 4, Trottier teaches the model’s position is updated more than once prior to providing feedback to the animal via the animal feedback device (Trottier paragraphs [0240], [0171], [0177])
Regarding Claim 5, Trottier teaches a level of activity is estimated through a calculation that incorporates changes to the model’s position over at least two position calculations (Trottier paragraph [0232], [0233]).
Regarding Claim 8, Trottier teaches where the at least one camera is a depth camera (Trottier paragraph [0148]).
Regarding Claim 10, Trottier teaches where one of the position calculations is based at least in part on at least one second camera (Trottier paragraph [0148]) in a second area.
Regarding Claim 11, Trottier teaches the controller computer modifies instructions provided to the animal in order to reach a goal (Trottier paragraphs [0178], [0184], [0227], [0252]).
Regarding Claims 13 and 20, Trottier teaches the camera comprises at least a forward looking infrared camera (Trottier paragraphs [0044], [0065]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO 2014/134606 to Trottier et al in view of U.S. Patent Pub. No. 2012/0024237 to Rice. 
Regarding Claim 6, Trottier is silent on a calculation is made as to the number of kilocalories used by the animal based on the level of activity.  However, Rice teaches the general knowledge of incorporating a calculation of kilocalories used by the animal based on the
level of activity (Rice paragraph [0073]). It would have been obvious to one of ordinary skill in
the art to modify the teachings of Trottier with the teachings of Rice before the effective filing date of the claimed invention to maintain a healthy weight balance as taught by Rice. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO 2014/134606 to Trottier et al in view of U.S. Patent No. 6,807,286 to Krumm.
Regarding Claim 14, Trottier teaches calculating an animal’s position, but is silent on the model is generated at least in part using a Grassfire Transform. However, Krumm teaches the general knowledge of one of ordinary skill in the art that it is known to use Grassfire Transform (Krumm Col. 3 lines 55-67 and Col. 4 lines 1-12). It would have been obvious to one of ordinary skill in the art to modify the teachings of Trottier with the teachings of Krumm before the effective filing date of the claimed invention for object recognition capabilities. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO 2014/134606 to Trottier et al in view of U.S. Patent Pub. No. 2005/0163384 to Avni et al.
Regarding Claim 12, Trottier is silent on explicitly teaching the model is generated at least in part utilizing Bayesian logic. However, Avni teaches the general knowledge of one of ordinary skill in the art that it is known to use Bayesian logic for modeling in image analysis (Avni paragraph [0005]).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Trottier with the teachings of Avni before the effective filing date of the claimed invention to calculate probability in the future as taught by Avni.  The modification is merely the application of a know technique to a known device ready for improvement to yield predictable results.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO 2014/134606 to Trottier et al in view of U.S. Patent Pub. No. 2016/0015006 to Bonge.
Regarding Claim 7, Trottier is silent on where the level of activity is estimated using a time-of-flight sensor.  However, Bonge teaches the general knowledge of one of ordinary skill in the art to select a time-of-flight sensor for fitness training applications (Bonge paragraph [0005] and [0102]). It would have been obvious to one of ordinary skill in the art to modify the teachings of Trottier with the teachings of Bonge before the effective filing date of the claimed invention to determine a distance between two entities as taught by Bonge.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the modification is merely the simple substitution of one known type of camera/sensor for another to obtain predictable results. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO 2014/134606 to Trottier et al in view of U.S. Patent Pub. No. 2006/0011146 to Kates.
Regarding Claim 9, Trottier is silent on the model’s position is calculated at least in part based on a position of at least one device worn on the animal.  However, Kates teaches the general knowledge of one of ordinary skill in the art that it is known to calculate a position based on the position of at least one device worn on the animal (Kates GPS paragraph [0009], [0012], [0149]).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Trottier with the teachings of Kates before the effective filing date of the claimed invention to track the dog as taught by Kates.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the modification is merely the simple substitution of one known type of measurement/location for another to obtain predictable results.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 6, 8, 10, 11, 13, 15, 16, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0024237 to Rice in vies of PCT WO 2014/134606 to Trottier et al.
Regarding Claims 1, 2, 3, and 15-19 Rice teaches an animal behavior management apparatus (Rice paragraph [0018] and Fig. 1a-4b), comprising: at least one feedback device; at least one camera (Rice Fig. 1a #150)  located in a first area; the feedback device providing positioning instructions to an animal via one or more of audio instructions, video instructions, or a scent (Rice paragraph [0040], [0011], abstract); a computer (Rice #136; paragraph [0032]), [0056]) in communication with the camera (Rice #150) and the feedback device (Rice paragraph [0045].
	Rice teaches a camera and a feedback combination, but is silent on the feedback device that generates a three dimensional model of the animal; the computer incorporating data from the camera to improve the accuracy with which the model matches the animal’s actual position; comparing a model’s position to a desired position and providing feedback to the animal from the feedback device.  However, Trottier teaches the general knowledge of providing a camera and feedback combination, a computer (Trottier paragraph [0148]) in communication with the camera and the feedback device that provides generates a three dimensional model of the animal; the computer incorporating data from the camera to improve the accuracy with which the model matches the animal’s actual position; comparing a model’s position to a desired position and providing feedback to the animal from the feedback device. (Trottier paragraph [0232], [233]).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Rice with the teachings of Trottier before the effective filing date of the claimed invention for training and/or to gather addition data about the animal like how the animal moves and looks as taught by Trottier.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known camera sensor for another to obtain predictable results.
Regarding Claim 4, Rice as modified teaches the model’s position is updated more than once prior to providing feedback to the animal via the animal feedback device (Trottier paragraphs [0240], [0171], [0177])
Regarding Claim 5, Rice as modified teaches a level of activity is estimated through a calculation that incorporates changes to the model’s position over at least two position calculations (Trottier paragraph [0232], [0233]).
Regarding Claim 6, Rice as modified teaches a calculation is made as to the number of kilocalories used by the animal based on the level of activity (Rice paragraph [0073]).
Regarding Claim 8, Rice as modified teaches the at least one camera is a depth camera (Trottier paragraph [0148]).
Regarding Claim 10, Rice as modified teaches where one of the position calculations is based at least in part on at least one second camera (Trottier paragraph [0148]) in a second area.
Regarding Claim 11, Rice as modified teaches the controller computer modifies instructions provided to the animal in order to reach a goal (Rice [0032], [0040]; Trottier paragraphs [0178], [0184], [0227], [0252]).
Regarding Claims 13 and 20, Rice as modified teaches the at least one camera is a forward looking infrared camera (Rice #158; paragraph [0065]; Trottier paragraphs [0044], [0065]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0024237 to Rice in vies of PCT WO 2014/134606 to Trottier et al. as applied to claims 1, 2, 3, 4, 5, 6, 8, 10, 11, 13 above, and further in view of U.S. Patent No. 6,807,286 to Krumm.
Regarding Claim 14, Rice as modified teaches calculating an animal’s position, but is silent on the model is generated at least in part using a Grassfire Transform. However, Krumm teaches the general knowledge of one of ordinary skill in the art that it is known to use Grassfire Transform (Krumm Col. 3 lines 55-67 and Col. 4 lines 1-12) to model and create an intelligent environment. It would have been obvious to one of ordinary skill in the art to further modify the teachings of Rice with the teachings of Krumm before the effective filing date of the claimed invention for object recognition capabilities. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0024237 to Rice in vies of PCT WO 2014/134606 to Trottier et al. as applied to claims 1, 2, 3, 4, 5, 6, 8, 10, 11, 13 above, and further in view of U.S. Patent Pub. No. 2005/0163384 to Avni et al.
Regarding Claim 12, Rice as modified is silent on explicitly teaching the model is generated at least in part utilizing Bayesian logic. However, Avni teaches the general knowledge of one of ordinary skill in the art that it is known to use Bayesian logic for modeling in image analysis (Avni paragraph [0005]).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Rice with the teachings of Avni before the effective filing date of the claimed invention to calculate probability in the future as taught by Avni.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0024237 to Rice in vies of PCT WO 2014/134606 to Trottier et al. as applied to claims 1, 2, 3, 4, 5, 6, 8, 10, 11, 13 above, and further in view of U.S. Patent Pub. No. 2016/0015006 to Bonge.
Regarding Claim 7, Rice as modified is silent on where the level of activity is estimated using a time-of-flight sensor.  However, Bonge teaches the general knowledge of one of ordinary skill in the art to select a time-of-flight sensor for fitness training applications (Bonge paragraph [0005] and [0102]). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Rice with the teachings of Bonge before the effective filing date of the claimed invention to determine a distance between two entities as taught by Bonge.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the modification is merely the simple substitution of one known type of camera/sensor for another to obtain predictable results.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0024237 to Rice in vies of PCT WO 2014/134606 to Trottier et al. as applied to claims 1, 2, 3, 4, 5, 6, 8, 10, 11, 13 above, and further in view of U.S. Patent Pub. No. 2006/0011146 to Kates.
Regarding Claim 9, Rice as modified is silent on the model’s position is calculated at least in part based on a position of at least one device worn on the animal.  However, Kates teaches the general knowledge of one of ordinary skill in the art that it is known to calculate a position based on the position of at least one device worn on the animal (Kates GPS paragraph [0009], [0012], [0149]).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Rice with the teachings of Kates before the effective filing date of the claimed invention to track the dog as taught by Kates.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the modification is merely the simple substitution of one known type of measurement/location for another to obtain predictable results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



11 July 2022